Title: To George Washington from John K. Read, 13 April 1791
From: Read, John K.
To: Washington, George



Sir,
[Richmond, Va., 13 April 1791]

I have taken the freedom, to enclose for your perusal, a Copy of the preface to a work intitled, “the new Ahiman Rezon,[”] assigned to me for publication, by the Grand Lodge of Virginia, which work being now ready for the press (so soon as a competent number of subscribers are procured to defray the expence) I have adventured to sollicit the honour, of dedicating it to you.
If you should find on perusal of the preface, (which will give you the outlines of the work) that there is utility in the production, I flatter myself the obscurity of my name will not militate against the success of my application—I beg leave to refer you to my friend the honble Mr Lyons, for my caracter as a Man—as an Author my claim to your attention, can only be, in proportion to the merits of the work.
The Grand secretary, who will deliver you this, will do me the favour, of conveying your Answer, I have the honour to be, with the most perfect respect and Esteem Sir yr Most Obdet & devoted Servt

J. K. Read

